            Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 1 of 33



  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiffs

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  HERMINIO GARCIA RAMIREZ, JORGE
  GARCIA, and LUIS ALBERTO ROSALES
  ARELLANO, individually and on behalf of
  others similarly situated,                                          COMPLAINT

                                     Plaintiffs,
                                                             COLLECTIVE ACTION UNDER
                   -against-                                 29 U.S.C. § 216(b) AND RULE 23
                                                                     CLASS ACTION
  JAMIL LIQUORS, INC. (D/B/A EAST
  RIVER LIQUORS), ATA MOHAMMAD,                                          ECF Case
  SAMMY OWAT, and JIMMY DOE,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiffs Herminio Garcia Ramirez, Jorge Garcia, and Luis Alberto Rosales Arellano ,

 individually and on behalf of others similarly situated (collectively, “Plaintiffs”), by and through

 their attorneys, Michael Faillace & Associates, P.C., upon their knowledge and belief, and as

 against Jamil Liquors, Inc. (d/b/a East River Liquors), (“Defendant Corporation”), Ata

 Mohammad, Sammy Owat, and Jimmy Doe, (“Individual Defendants”), (collectively,

 “Defendants”), allege as follows:

                                           NATURE OF ACTION

       1.       Plaintiffs are former employees of Defendants Jamil Liquors, Inc. (d/b/a East River

Liquors), Ata Mohammad, Sammy Owat, and Jimmy Doe.
            Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 2 of 33



       2.       Defendants own, operate, or control a liquor store, located at 1364 York Avenue,

New York, New York 10021 under the name “East River Liquors”.

       3.      Upon information and belief, individual Defendants Ata Mohammad, Sammy Owat,

and Jimmy Doe, serve or served as owners, managers, principals, or agents of Defendant Corporation

and, through this corporate entity, operate or operated a liquor store as a joint or unified enterprise.

       4.      Plaintiffs were employed as stockers and delivery workers at a liquor store located at

1364 York Avenue, New York, New York 10021.

       5.      Plaintiffs were ostensibly employed as delivery workers. However, they were

required to spend a considerable part of their work day performing non-tipped duties, including but

not limited to mopping, sweeping, taking out trash, bringing boxes from basement to the store,

bringing supplies from the truck to the store and stocking the shelves (hereafter the “non-tipped

duties”).

       6.      At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate minimum wage, overtime, and spread of hours compensation

for the hours that they worked.

       7.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiffs appropriately for any hours worked, either at the straight rate of pay or

for any additional overtime premium.

       8.      Further, Defendants failed to pay Plaintiffs the required “spread of hours” pay for any

day in which they had to work over 10 hours a day.

       9.      Furthermore, Defendants repeatedly failed to pay Plaintiffs wages on a timely basis.




                                                   -2-
              Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 3 of 33



        10.     Defendants employed and accounted for Plaintiffs as delivery workers in their

payroll, but in actuality their duties required a significant amount of time spent performing the non-

tipped duties alleged above.

        11.     Regardless, at all relevant times, Defendants paid Plaintiffs at a rate that was lower

than the required tip-credit rate.

        12.     However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiffs’ non-tipped duties exceeded 20% of each workday, or 2 hours per day,

whichever is less in each day. 12 N.Y. C.R.R. §146.

        13.     Upon information and belief, Defendants employed the policy and practice of

disguising Plaintiffs’ actual duties in payroll records by designating them as delivery workers instead

of non-tipped employees. This allowed Defendants to avoid paying Plaintiffs at the minimum wage

rate and enabled them to pay them at the tip-credit rate (which they still failed to do).

        14.     In addition, Defendants maintained a policy and practice of unlawfully appropriating

Plaintiffs’ and other tipped employees’ tips and made unlawful deductions from Plaintiffs’ and other

tipped employees’ wages.

        15.     Defendants’ conduct extended beyond Plaintiffs to all other similarly situated

employees.

        16.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and

regulations.

        17.     Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of



                                                  -3-
              Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 4 of 33



1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.

and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York

Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the

“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

        18.     Plaintiffs now bring this action as a class action under Rule 23 and seek certification

of this action as a collective action on behalf of themselves, individually, and all other similarly

situated employees and former employees of Defendants pursuant to 29 U.S.C. § 216(b).

                                   JURISDICTION AND VENUE

        19.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

        20.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a liquor store located in this district. Further, Plaintiffs were employed by Defendants in this

district.

                                                  PARTIES

                                                   Plaintiffs

        21.     Plaintiff Herminio Garcia Ramirez (“Plaintiff Ramirez” or “Mr. Ramirez”) is an

adult individual residing in Bronx County, New York.

        22.     Plaintiff Ramirez was employed by Defendants at East River Liquors from

approximately July 2007 until on or about December 2019.



                                                   -4-
             Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 5 of 33



       23.     Plaintiff Jorge Garcia (“Plaintiff Garcia” or “Mr. Garcia”) is an adult individual

residing in Queens County, New York.

       24.     Plaintiff Garcia was employed by Defendants at East River Liquors from

approximately 2008 until on or about December 31, 2015.

       25.     Plaintiff Luis Alberto Rosales Arellano (“Plaintiff Rosales” or “Mr. Rosales”) is an

adult individual residing in New York County, New York.

       26.     Plaintiff Rosales was employed by Defendants at East River Liquors from

approximately July 2014 until on or about September 2016.

                                             Defendants

       27.     At all relevant times, Defendants owned, operated, or controlled a liquor store,

located at 1364 York Avenue, New York, New York 10021 under the name “East River Liquors”.

       28.     Upon information and belief, Jamil Liquors, Inc. (d/b/a East River Liquors) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 1364 York Avenue, New York,

New York 10021.

       29.     Defendant Ata Mohammad is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Ata Mohammad is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Ata

Mohammad possesses operational control over Defendant Corporation, an ownership interest in

Defendant Corporation, and controls significant functions of Defendant Corporation. He determines

the wages and compensation of the employees of Defendants, including Plaintiffs, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.



                                                 -5-
             Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 6 of 33



       30.     Defendant Sammy Owat is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Sammy Owat is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Sammy Owat

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiffs, establishes the schedules of

the employees, maintains employee records, and has the authority to hire and fire employees.

       31.     Defendant Jimmy Doe is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Jimmy Doe is sued individually in

his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Jimmy Doe

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiffs, establishes the schedules of

the employees, maintains employee records, and has the authority to hire and fire employees.

                                    FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

       32.     Defendants operate a liquor store located in the Lenox Hill section of Manhattan in

New York City.

       33.     Individual Defendants, Ata Mohammad, Sammy Owat, and Jimmy Doe, possess

operational control over Defendant Corporation, possess ownership interests in Defendant

Corporation, and control significant functions of Defendant Corporation.

       34.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.



                                                  -6-
             Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 7 of 33



       35.       Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.

       36.       Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.

       37.       In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

       38.       Upon information and belief, Individual Defendants Ata Mohammad, Sammy Owat,

and Jimmy Doe operate Defendant Corporation as either an alter ego of themselves and/or fail to

operate Defendant Corporation as an entity legally separate and apart from themselves, by among

other things:

                a) failing to adhere to the corporate formalities necessary to operate Defendant

                   Corporation as a Corporation,

                b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                   by, amongst other things, failing to hold annual meetings or maintaining

                   appropriate corporate records,

                c) transferring assets and debts freely as between all Defendants,

                d) operating Defendant Corporation for their own benefit as the sole or majority

                   shareholders,

                e) operating Defendant Corporation for their own benefit and maintaining control over

                   this corporation as a closed Corporation,

                f) intermingling assets and debts of their own with Defendant Corporation,



                                                    -7-
                Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 8 of 33



                 g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                    liability as necessary to protect their own interests, and

                 h) Other actions evincing a failure to adhere to the corporate form.

          39.     At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiffs, controlled

the terms and conditions of employment, and determined the rate and method of any compensation

in exchange for Plaintiffs’ services.

          40.     In each year from 2014 to 2019, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

          41.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in a liquor

store on a daily basis are goods produced outside of the State of New York.

                                             Individual Plaintiffs

          42.     Plaintiffs are former employees of Defendants who ostensibly were employed as

stockers and delivery workers. However, they spent over 20% of each shift performing the non-

tipped duties described above.

          43.     Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                                     Plaintiff Herminio Garcia Ramirez

          44.     Plaintiff Ramirez was employed by Defendants from approximately July 2007 until

on or about December 2019.

          45.     Defendants ostensibly employed Plaintiff Ramirez as a delivery worker.



                                                     -8-
               Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 9 of 33



         46.     However, Plaintiff Ramirez was also required to spend a significant portion of his

work day performing the non-tipped duties described above.

         47.     Although Plaintiff Ramirez ostensibly was employed as a delivery worker, he spent

over 20% of each day performing non-tipped work throughout his employment with Defendants.

         48.     Plaintiff Ramirez regularly handled goods in interstate commerce, such as brandies,

gins and other supplies produced outside the State of New York.

         49.     Plaintiff Ramirez’s work duties required neither discretion nor independent

judgment.

         50.     Throughout his employment with Defendants, Plaintiff Ramirez regularly worked in

excess of 40 hours per week.

         51.     From approximately March 2014 until on or about December 2016, Plaintiff Ramirez

worked from approximately 2:00 p.m. until on or about 12:00 a.m. , 3 days a week, from

approximately 2:00 a.m. until on or about 12:00 a.m. to 1:00 a.m., two days a week, from

approximately 12:00 a.m. until on or about 9:00 p.m., one day a week, and from approximately 2:00

p.m. until on or about 12:00 a.m., one extra day 2 weeks per month (typically 61 to 71 hours per

week).

         52.     From approximately January 2017 until on or about December 2019, Plaintiff

Ramirez worked from approximately 10:00 a.m. until on or about 8:00 p.m., 4 days a week, from

approximately 10:00 a.m. until on or about 8:30 p.m. to 9:00 p.m., 2 days a week, and from

approximately 12:00 a.m. until on or about 9:00 p.m., one day a week (typically 70 to 71 hours per

week).

         53.     Throughout his employment, Defendants paid Plaintiff Ramirez his wages in cash.




                                                  -9-
             Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 10 of 33



       54.      From approximately March 2014 until on or about December 2015, Defendants paid

Plaintiff Ramirez a fixed salary of $380 per week.

       55.      From approximately January 2016 until on or about December 2019, Defendants paid

Plaintiff Ramirez $8.00 per hour for only 60 hours worked.

       56.      Plaintiff Ramirez’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

       57.      For example, Defendants required Plaintiff Ramirez to work an additional 30 minutes

to 1 hour past his scheduled departure time 2 days a week and did not pay him for the additional

time he worked.

       58.      Defendants never granted Plaintiff Ramirez any breaks or meal periods of any kind.

       59.      Plaintiff Ramirez was never notified by Defendants that his tips were being included

as an offset for wages.

       60.      Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Ramirez’s wages.

       61.      Defendants withheld a portion of Plaintiff Ramirez’s tips; specifically, Defendants

withheld a portion of all the tips customers paid him.

       62.      From approximately March 2014 until on or about December 2015, Plaintiff Ramirez

was not required to keep track of his time, nor to his knowledge, did the Defendants utilize any time

tracking device such as punch cards, that accurately reflected his actual hours worked.

       63.      Although from approximately January 2016 until on or about December 2019,

Plaintiff Ramirez was required to keep track of his time, the time tracking device did not accurately

reflect his actual hours worked.




                                                 - 10 -
             Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 11 of 33



       64.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Ramirez regarding overtime and wages under the FLSA and NYLL.

       65.      Defendants did not provide Plaintiff Ramirez an accurate statement of wages, as

required by NYLL 195(3).

      66.       Defendants did not give any notice to Plaintiff Ramirez, in English and in Spanish

(Plaintiff Ramirez’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      67.       Defendants required Plaintiff Ramirez to purchase “tools of the trade” with his own

funds—including three bicycles, one electric bicycle, one helmet, one lock and bicycle's lights.

                                         Plaintiff Jorge Garcia

       68.      Plaintiff Garcia was employed by Defendants from approximately 2008 until on or

about December 31, 2015.

       69.      Defendants employed Plaintiff Garcia as a stocker and ostensibly as a delivery

worker.

       70.      However, Plaintiff Garcia was also required to spend a significant portion of his work

day performing the non-tipped duties described above.

       71.      Although Plaintiff Garcia ostensibly was employed as a delivery worker, he spent

over 20% of each day performing non-tipped work throughout his employment with Defendants.

       72.      Plaintiff Garcia regularly handled goods in interstate commerce, such as whisky,

vodka and other supplies produced outside the State of New York.

       73.      Plaintiff Garcia’s work duties required neither discretion nor independent judgment.

       74.      Throughout his employment with Defendants, Plaintiff Garcia regularly worked in

excess of 40 hours per week.



                                                 - 11 -
             Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 12 of 33



       75.      From approximately March 2014 until on or about December 31, 2015, Plaintiff

Garcia worked from approximately 1:00 p.m. until on or about 11:00 p.m., 4 days a week and from

approximately 1:00 p.m. until on or about 12:00 a.m., 2 days a week (typically 62 hours per week).

       76.      Throughout his employment, Defendants paid Plaintiff Garcia his wages in cash.

       77.      From approximately March 2014 until on or about December 2015, Defendants paid

Plaintiff Garcia a fixed salary of $400 per week.

       78.      Plaintiff Garcia’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

       79.      For example, Defendants required Plaintiff Garcia to work an additional 30 minutes

to 1 hour past his scheduled departure time two days a week, and did not pay him for the additional

time he worked.

       80.      Defendants never granted Plaintiff Garcia any breaks or meal periods of any kind.

       81.      Plaintiff Garcia was never notified by Defendants that his tips were being included

as an offset for wages.

       82.      Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Garcia’s wages.

       83.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Garcia regarding overtime and wages under the FLSA and NYLL.

       84.      Defendants did not provide Plaintiff Garcia an accurate statement of wages, as

required by NYLL 195(3).

      85.       Defendants did not give any notice to Plaintiff Garcia, in English and in Spanish

(Plaintiff Garcia’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).



                                                    - 12 -
             Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 13 of 33



      86.       Defendants required Plaintiff Garcia to purchase “tools of the trade” with his own

funds—including one bicycle and bicycle's maintenance.

                                Plaintiff Luis Alberto Rosales Arellano

       87.      Plaintiff Rosales was employed by Defendants from approximately July 2014 until

on or about September 2016.

       88.      Defendants employed Plaintiff Rosales as a stocker and ostensibly as a delivery

worker.

       89.      However, Plaintiff Rosales was also required to spend a significant portion of his

work day performing the non-tipped duties described above.

       90.      Although Plaintiff Rosales was ostensibly employed as a delivery worker, he spent

over 20% of each day performing non-tipped work throughout his employment with Defendants.

       91.      Plaintiff Rosales regularly handled goods in interstate commerce, such as wines, rums

and other supplies produced outside the State of New York.

       92.      Plaintiff Rosales’s work duties required neither discretion nor independent judgment.

       93.      Throughout his employment with Defendants, Plaintiff Rosales regularly worked in

excess of 40 hours per week.

       94.      From approximately July 2014 until on or about September 2016, Plaintiff Rosales

worked from approximately 1:00 p.m. until on or about 12:00 a.m., 2 days a week, from

approximately 11:00 a.m. until on or about 8:00 p.m., 3 days a week, and from approximately 12:00

p.m. until on or about 9:00 p.m., one day a week (typically 58 hours per week).

       95.      Throughout his employment, Defendants paid Plaintiff Rosales his wages in cash.

       96.      From approximately July 2014 until on or about September 2016, Defendants paid

Plaintiff Rosales a fixed salary of $420 per week.



                                                 - 13 -
             Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 14 of 33



       97.      Plaintiff Rosales’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

       98.      For example, Defendants required Plaintiff Rosales to work an additional 45 minutes

past his scheduled departure time two days per month, and did not pay him for the additional time

he worked.

       99.      Defendants never granted Plaintiff Rosales any breaks or meal periods of any kind.

       100.     Plaintiff Rosales was never notified by Defendants that his tips were being included

as an offset for wages.

       101.     Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Rosales’s wages.

       102.     From approximately July 2014 until on or about December 2015, Plaintiff Rosales

was not required to keep track of his time, nor to his knowledge, did the Defendants utilize any time

tracking device such as punch cards, that accurately reflected his actual hours worked.

       103.     Although from approximately January 2016 until on or about September 2016,

Plaintiff Rosales was required to keep track of his time, Defendants required him to record fewer

hours than he actually worked. As a result, Plaintiff Rosales was not compensated for all of the hours

that he worked.

       104.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Rosales regarding overtime and wages under the FLSA and NYLL.

       105.     Defendants did not provide Plaintiff Rosales an accurate statement of wages, as

required by NYLL 195(3).




                                                 - 14 -
             Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 15 of 33



      106.      Defendants did not give any notice to Plaintiff Rosales, in English and in Spanish

(Plaintiff Rosales’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      107.      Defendants required Plaintiff Rosales to purchase “tools of the trade” with his own

funds—including a bike's pedal, a tire, one helmet, one bicycle and lights.

                                  Defendants’ General Employment Practices

      108.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week

without paying them appropriate minimum wage, spread of hours pay, and overtime compensation

as required by federal and state laws.

      109.      Plaintiffs were victims of Defendants’ common policy and practices which violate

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked.

      110.      Defendants’ pay practices resulted in Plaintiffs not receiving payment for all their

hours worked, and resulted in Plaintiffs’ effective rate of pay falling below the required minimum

wage rate.

      111.      Defendants habitually required Plaintiffs to work additional hours beyond their

regular shifts but did not provide them with any additional compensation.

      112.      Defendants required Plaintiffs and all other delivery workers to perform general non-

tipped tasks in addition to their primary duties as delivery workers.

      113.      Plaintiffs and all similarly situated employees, ostensibly were employed as tipped

employees by Defendants, although their actual duties included a significant amount of time spent

performing the non-tipped duties outlined above.



                                                 - 15 -
             Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 16 of 33



      114.      Plaintiffs’ duties were not incidental to their occupation as tipped workers , but

instead constituted entirely unrelated general a liquor store work with duties, including the non-

tipped duties described above.

      115.      Plaintiffs and all other tipped workers were paid at a rate that was lower than the

lower tip-credit rate by Defendants.

      116.      However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and Plaintiffs’ non-tipped duties exceeded 20% of each workday (or 2 hours a day,

whichever is less) (12 N.Y.C.R.R. § 146).

      117.      New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if that

time is devoted to a non-tipped occupation.

      118.      In violation of federal and state law as codified above, Defendants classified Plaintiffs

and other tipped workers as tipped employees, and paid them at a rate that was lower than the lower

tip-credit rate when they should have classified them as non-tipped employees and paid them at the

minimum wage rate.

      119.      Defendants failed to inform Plaintiffs who received tips that Defendants intended to

take a deduction against Plaintiffs’ earned wages for tip income, as required by the NYLL before

any deduction may be taken.

      120.      Defendants failed to inform Plaintiffs who received tips, that their tips were being

credited towards the payment of the minimum wage.




                                                   - 16 -
             Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 17 of 33



      121.      Defendants failed to maintain a record of tips earned by Plaintiffs who worked as

stockers and delivery workers for the tips they received. Defendants’ time keeping system did not

reflect the actual hours that Plaintiff Garcia worked.

      122.      As part of its regular business practice, Defendants intentionally, willfully, and

repeatedly harmed Plaintiffs who received tips, by engaging in a pattern, practice, and/or policy of

violating the FLSA and the NYLL. This policy and pattern or practice included depriving delivery

workers of a portion of the tips earned during the course of employment.

      123.      Defendants unlawfully misappropriated charges purported to be gratuities received

by tipped Plaintiffs, and other tipped employees, in violation of New York Labor Law § 196-d

(2007).

      124.      Under the FLSA and NYLL, in order to be eligible for a “tip credit,” employers of

tipped employees must either allow employees to keep all the tips that they receive or forgo the tip

credit and pay them the full hourly minimum wage.

      125.      Defendants    willfully   disregarded      and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      126.      Defendants paid Plaintiffs their wages in cash.

      127.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      128.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.



                                                  - 17 -
             Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 18 of 33



      129.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      130.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      131.      Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      132.      Defendants failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’ primary

language, containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as” names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      133.      Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf



                                                  - 18 -
             Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 19 of 33



of all similarly situated persons (the “FLSA and Rule 23 Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA and Rule 23 Class Period”).

      134.      At all relevant times, Plaintiffs and other members of the FLSA and Rule 23 Class

were similarly situated in that they had substantially similar job requirements and pay provisions,

and have been subject to Defendants’ common practices, policies, programs, procedures, protocols

and plans including willfully failing and refusing to pay them the required minimum wage, overtime

pay at a one and one-half their regular rates for work in excess of forty (40) hours per workweek

under the FLSA, and willfully failing to keep records under the FLSA.

      135.      The claims of Plaintiffs stated herein are similar to those of the other employees.

                     FEDERAL RULE 23 CLASS ACTION ALLEGATIONS

      136.      Plaintiffs sue on their own behalf and on behalf of a class of persons similarly situated

under Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure.

      137.      Plaintiffs bring their New York Labor Law minimum wage, overtime, spread-of-

hours, wage deduction, and liquidated damages claims on behalf of all persons who are or were

employed by Defendants in the State of New York, on or after the date that is six years before the

filing of the complaint in this case, to entry of judgment in this case (the “Class Period”). All said

persons, including Plaintiffs, are referred to herein as the “Class.”

      138.      The persons in the Class are so numerous that joinder of all members is impracticable.

Although the precise number of such persons is unknown, and facts on which the calculation of that

number are presently within the sole control of Defendants, there are approximately over sixty

members of the Class during the Class Period.

      139.      There are questions of law and fact common to the Class including:



                                                   - 19 -
             Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 20 of 33



              a) What proof of hours worked is sufficient where Defendants fail in their duty to

                  maintain time records;

              b) What were the policies, practices, programs, procedures, protocols and plans of

                  Defendants regarding payment of wages for all hours worked;

              c) What were the policies, practices, programs, procedures, protocols and plans of

                  Defendants regarding payment of at least minimum wages for all hours worked;

              d) Whether Defendants failed and/or refused to pay Plaintiffs the minimum wage and

                  overtime at the premium rate within the meaning of the New York Labor Law;

              e) Whether Defendants failed and/or refused to pay Plaintiffs “Spread of Hours” Pay;

              f) Whether Defendants improperly deducted “shorts” from the Plaintiffs’ wages;

              g) At what common rate, or rates subject to common methods of calculation, were and

                  are Defendants required to pay the class members for their work; and

              h) What are the common conditions of employment and in the workplace, such as

                  recordkeeping, clock-in procedures, breaks, and policies and practices that affect

                  whether the class was paid at overtime rates for minimum wage and overtime work.

      140.      The claims of the representative parties are typical of the claims of the class. Plaintiffs

and the other class members were subjected to Defendants’ policies, practices, programs,

procedures, protocols and plans alleged herein concerning non-payment of overtime, non-payment

of wages, and failure to keep required records. The job duties of the named Plaintiffs were and are

typical of those of class members.

      141.      The representative parties will fairly and adequately protect the interests of the Class

and have no interests antagonistic to the class. The Named Plaintiffs are represented by attorneys

who are experienced and competent in both class action litigation and employment litigation.



                                                   - 20 -
             Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 21 of 33



      142.      The common questions of law and fact predominate over questions affecting only

individual members.

      143.      A class action is superior to other available methods for fairly and efficiently

adjudicating controversy, particularly in the context of wage and hour litigation, where individual

plaintiffs lack the financial resources to prosecute a lawsuit in federal court against corporate

defendants vigorously. The damages suffered by individual class members are small, compared to

the expense and burden of individual prosecution of this litigation. Class action treatment will

obviate unduly duplicative litigation and the possibility of inconsistent judgments.

      144.      Defendants have acted or refused to act on grounds generally applicable to the class,

thereby making appropriate final injunctive relief or corresponding declaratory relief with respect to

the class as a whole.

                                    FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      145.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      146.      At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power to hire and

fire Plaintiffs (and the FLSA and Rule 23 Class Members), controlled the terms and conditions of

their employment, and determined the rate and method of any compensation in exchange for their

employment.

      147.      At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      148.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).



                                                  - 21 -
             Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 22 of 33



       149.     Defendants failed to pay Plaintiffs (and the FLSA and Rule 23 Class members) at

the applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      150.      Defendants’ failure to pay Plaintiffs (and the FLSA and Rule 23 Class members) at

the applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      151.      Plaintiffs (and the FLSA and Rule 23 Class members)were damaged in an amount to

be determined at trial.

                                   SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      152.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      153.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the

FLSA and Rule 23 Class members) overtime compensation at a rate of one and one-half times the

regular rate of pay for each hour worked in excess of forty hours in a work week.

      154.      Defendants’ failure to pay Plaintiffs (and the FLSA and Rule 23 Class members),

overtime compensation was willful within the meaning of 29 U.S.C. § 255(a).

      155.      Plaintiffs (and the FLSA and Rule 23 Class members)

      156.      were damaged in an amount to be determined at trial.

                                    THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      157.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      158.      At all times relevant to this action, Defendants were Plaintiffs’(and the FLSA and

Rule 23 class members’) employers within the meaning of the N.Y. Lab. Law §§ 2 and 651.

Defendants had the power to hire and fire Plaintiffs, controlled the terms and conditions of their




                                                  - 22 -
             Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 23 of 33



employment, and determined the rates and methods of any compensation in exchange for their

employment.

      159.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiffs (and the FLSA and Rule 23 class members)less than

the minimum wage.

      160.      Defendants’ failure to pay Plaintiffs(and the FLSA and Rule 23 class members’) the

minimum wage was willful within the meaning of N.Y. Lab. Law § 663.

      161.      Plaintiffs (and the FLSA and Rule 23 class members) were damaged in an amount to

be determined at trial.

                                   FOURTH CAUSE OF ACTION

                          VIOLATION OF THE OVERTIME PROVISIONS

                            OF THE NEW YORK STATE LABOR LAW

      162.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      163.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiffs(and the FLSA and Rule 23 class

members’) overtime compensation at rates of one and one-half times the regular rate of pay for each

hour worked in excess of forty hours in a work week.

      164.      Defendants’ failure to pay Plaintiffs(and the FLSA and Rule 23 class members’)

overtime compensation was willful within the meaning of N.Y. Lab. Law § 663.

      165.      Plaintiffs (and the FLSA and Rule 23 class members) were damaged in an amount to

be determined at trial.

                                    FIFTH CAUSE OF ACTION

                  VIOLATION OF THE SPREAD OF HOURS WAGE ORDER



                                                  - 23 -
              Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 24 of 33



                       OF THE NEW YORK COMMISSIONER OF LABOR

       166.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

       167.      Defendants failed to pay Plaintiffs(and the FLSA and Rule 23 class members) one

additional hour’s pay at the basic minimum wage rate before allowances for each day Plaintiffs’

spread of hours exceeded ten hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-

1.6.

       168.      Defendants’ failure to pay Plaintiffs(and the FLSA and Rule 23 class members’) an

additional hour’s pay for each day Plaintiffs’ spread of hours exceeded ten hours was willful within

the meaning of NYLL § 663.

       169.      Plaintiffs (and the FLSA and Rule 23 class members) were damaged in an amount to

be determined at trial.

                                     SIXTH CAUSE OF ACTION

                    VIOLATION OF THE NOTICE AND RECORDKEEPING

                      REQUIREMENTS OF THE NEW YORK LABOR LAW

       170.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

       171.      Defendants failed to provide Plaintiffs (and the FLSA and Rule 23 class members)

with a written notice, in English and in Spanish (Plaintiffs’ primary language), containing: the rate

or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; allowances, if any, claimed as part of the minimum wage, including tip, meal,

or lodging allowances; the regular pay day designated by the employer; the name of the employer;

any “doing business as" names used by the employer; the physical address of the employer's main

office or principal place of business, and a mailing address if different; and the telephone number of

the employer, as required by NYLL §195(1).



                                                   - 24 -
             Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 25 of 33



      172.      Defendants are liable to each Plaintiff (and the FLSA and Rule 23 class members) in

the amount of $5,000, together with costs and attorneys’ fees.

                                  SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                                OF THE NEW YORK LABOR LAW

      173.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      174.      With each payment of wages, Defendants failed to provide Plaintiffs (and the FLSA

and Rule 23 class members) with an accurate statement listing each of the following: the dates of

work covered by that payment of wages; name of employee; name of employer; address and phone

number of employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; gross wages; deductions; allowances, if any, claimed as

part of the minimum wage; net wages; the regular hourly rate or rates of pay; the overtime rate or

rates of pay; the number of regular hours worked; and the number of overtime hours worked, as

required by NYLL 195(3).

      175.      Defendants are liable to each Plaintiff (and the FLSA and Rule 23 class members) in

the amount of $5,000, together with costs and attorneys’ fees.

                                   EIGHTH CAUSE OF ACTION

                              RECOVERY OF EQUIPMENT COSTS

      176.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      177.      Defendants required Plaintiffs (and the FLSA and Rule 23 class members) to pay,

without reimbursement, the costs and expenses for purchasing and maintaining equipment and “tools

of the trade” required to perform their jobs, further reducing their wages in violation of the FLSA

and NYLL. 29 U.S.C. § 206(a); 29 C.F.R. § 531.35; N.Y. Lab. Law §§ 193 and 198-b.



                                                  - 25 -
             Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 26 of 33



      178.      Plaintiffs (and the FLSA and Rule 23 class members) were damaged in an amount to

be determined at trial.

                                    NINTH CAUSE OF ACTION

                   UNLAWFUL DEDUCTIONS FROM TIPS IN VIOLATION

                                OF THE NEW YORK LABOR LAW

      179.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      180.      At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the N.Y. Lab. Law §§ 2 and 651.

      181.      New York State Labor Law § 196-d prohibits any employer or his agents, including

owners and managers, from demanding or accepting, directly or indirectly, any part of the gratuities

received by an employee, or retaining any part of a gratuity, or any charge purported to be a gratuity,

for an employee.

      182.      Defendants unlawfully misappropriated a portion of Plaintiffs’ (and the FLSA and

Rule 23 class members’) tips that were received from customers.

      183.      Defendants knowingly and intentionally retained a portion of Plaintiffs’ (and the

FLSA and Rule 23 class members’) tips in violations of the NYLL and supporting Department of

Labor Regulations.

       Plaintiffs (and the FLSA and Rule 23 class members) were damaged in an amount to be

                                           determined at trial.

                                    TENTH CAUSE OF ACTION

                   VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                OF THE NEW YORK LABOR LAW

      184.      Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.



                                                  - 26 -
               Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 27 of 33



        185.      Defendants did not pay Plaintiffs on a regular weekly basis, in violation of NYLL

§191.

        186.      Defendants are liable to each Plaintiff in an amount to be determined at trial.



                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

 Defendants by:

           (a)     Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

           (b)     Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA and Rule 23 Class

 members;

           (c)     Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiffs and the FLSA and Rule 23 Class members;

           (d)     Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA and Rule

 23 Class members’ compensation, hours, wages, and any deductions or credits taken against

 wages;

           (e)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

 as to Plaintiffs and the FLSA and Rule 23 Class members;




                                                    - 27 -
         Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 28 of 33



       (f)    Awarding Plaintiffs and the FLSA and Rule 23 Class members damages for the

amount of unpaid minimum wage, overtime compensation, and damages for any improper

deductions or credits taken against wages under the FLSA as applicable;

       (g)    Awarding Plaintiffs and the FLSA and Rule 23 Class members liquidated damages

in an amount equal to 100% of their damages for the amount of unpaid minimum wage and

overtime compensation, and damages for any improper deductions or credits taken against wages

under the FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)    Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs(and members of the FLSA and Rule 23 class);

       (i)    Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs(and members of the FLSA and Rule 23 class);

       (j)    Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiffs(and members of the FLSA and Rule 23 class) ;

       (k)    Declaring that Defendants violated the timely payment provisions of the NYLL as

to Plaintiffs and members of the FLSA and Rule 23 Class;

       (l)    Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiffs’ and members of the FLSA and Rule 23 Class compensation,

hours, wages and any deductions or credits taken against wages;

       (m)    Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiffs and members of the FLSA and Rule 23 Class;

       (n)    Awarding Plaintiffs and members of the FLSA and Rule 23 Class damages for the

amount of unpaid minimum wage and overtime compensation, and for any improper deductions

or credits taken against wages, as well as awarding spread of hours pay under the NYLL as



                                             - 28 -
         Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 29 of 33



applicable

       (o)     Awarding Plaintiffs and members of the FLSA and Rule 23 Class damages for

Defendants’ violation of the NYLL notice and recordkeeping provisions, pursuant to NYLL

§§198(1-b), 198(1-d);

       (p)     Awarding Plaintiffs and members of the FLSA and Rule 23 Class liquidated

damages in an amount equal to one hundred percent (100%) of the total amount of minimum wage,

overtime compensation, and spread of hours pay shown to be owed pursuant to NYLL § 663 as

applicable; and liquidated damages pursuant to NYLL § 198(3);

       (q)     Awarding Plaintiffs and the FLSA and Rule 23 Class members pre-judgment and

post-judgment interest as applicable;

       (r)      Awarding Plaintiffs and the FLSA and Rule 23 Class members the expenses

incurred in this action, including costs and attorneys’ fees;

       (s)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (t)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

        Plaintiffs demand a trial by jury on all issues triable by a jury.

Dated: New York, New York
       March 9, 2020
                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165


                                                - 29 -
Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 30 of 33



                                      Telephone: (212) 317-1200
                                      Facsimile: (212) 317-1620
                                      Attorneys for Plaintiffs




                             - 30 -
Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 31 of 33
Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 32 of 33
Case 1:20-cv-03841-JGK Document 1 Filed 05/18/20 Page 33 of 33
